Title: Extract from Minutes of the Directors of the Rivanna Company, 8 January 1811, document 4 in in a group of documents on Jefferson’s Lawsuit against the Rivanna Company, 9 February 1817
From: Rivanna Company, Directors of the,Jefferson, Thomas
To: 


            At a meeting of the Directors of the Rivanna company at Charlottesville on Tuesday 8th of January 1811. present William D. Meriwether, Nimrod Branham, Dabney Minor and John Kelly.
            Upon further consideration the Directors resolve to carry the navigation thro the bed of the river, and not through mr Jefferson’s millrace, as was first contemplated, and they are still unanimously of opinion that mr Jefferson should build and maintain the lock which will be necessary at his dam.   Ordered that the Secretary do acquaint him therewith, and, if he still dissents from the opinion of the Directors, propose to submit the decision of the question to such gentlemen of the bench or bar as may be agreed on, in order to avoid the delay, and other disagreeable consequences incident to a legal controversy. Extract from the minutes. test. P. Minor. Secy
          